Citation Nr: 1620653	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-26 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to February 1946.  He died in October 1997.  The appellant is the Veteran's surviving spouse. 

In November 2015 the Board reopened the claim and remanded it to the Agency of Original Jurisdiction (AOJ) for additional development. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The cause of the Veteran's October 1997 death, according to the death certificate, was cardiorespiratory arrest due to or as a consequence of metastatic lung carcinoma. 

2. At the time of his death, the Veteran was not service-connected for any conditions. 

3. No competent medical evidence has been presented that attributes the disease processes implicated in the Veteran's death to military service.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred or aggravated inservice, and neither heart disease nor lung cancer may be presumed to have been so incurred.  38 U.S.C.A. §§ 105, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.307, 3.309, 3.312, 3.326 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 
38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1). 

Some disabilities may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service, to include heart disease and cancer.  38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The provisions of 38 C.F.R. § 3.303(b)  are constrained by 38 CFR § 3.309(a), regardless of the point in time when a veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b). VA is to resolve any reasonable doubt in the appellant's favor. 38 C.F.R. § 3.102.

The Veteran's death certificate states that he died in October 1997 due to cardiorespiratory arrest due to or as a consequence of metastatic lung carcinoma.  At the time of the Veteran's death, he was not service-connected for any conditions. 

The appellant contends that mycosis fungoides was caused by the Veteran's active military service.  She also contends that the Veteran's mycosis fungoides contributed to his death.  There is, however, no competent evidence in the record linking the Veteran's mycosis fungoides to his either active military service or to his death. 

There is no competent evidence suggesting that the Veteran suffered from heart disease and/or lung cancer while on active duty, or that either disorder was compensably disabling within a year of the Veteran's separation from active duty.

In February 2016, a VA physician reviewed the Veteran's claims file, including his medical records and death certificate, and provided a medical opinion.  The physician opined that mycosis fungoides was less likely as not related to the Veteran's military service.  The physician explained that the Veteran had a lesion removed from his sacral area while inservice, which was diagnosed as a lipoma.  The physician stated that lipomas are benign skin growths that have no association in any way with mycosis fungoides.  The physician also noted that the Veteran's mycosis fungoides was not diagnosed until approximately 1969, twenty-three years after the Veteran was discharged from service.  The physician opined that the Veteran's metastatic lung carcinoma was more likely than not due to his long history of tobacco abuse, and that mycosis fungoides, which was predominantly localized to the skin without distant spread, was in remission and did not affect the Veteran's lungs.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the United States Court of Appeals for Veterans Claims (Court) holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Court  has generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is, however, no case holding that laypersons can diagnose the etiology of either cancer or heart disease.  

While the appellant is competent to report what she observed she is not competent to provide an opinion on the etiology of a complex condition, such as mycosis fungoides, or on a potential nexus between mycosis fungoides and a myocardial infarction due to lung cancer which was the cause of the Veteran's death.  Given the fact that neither heart disease nor cancer was shown in service, that neither disorder was compensably disabling within a year of the Veteran's separation from active duty, and the fact that there is no competent evidence linking either disorder to the Veteran's military service, the claim must be denied.

The reaching this decision the Board acknowledges that the 2016 VA examiner found a link between the Veteran's history of smoking and his development of lung cancer.  Further, the Board concedes the possibility that the Veteran may have smoked while on active duty, however, for claims received by VA after June 9, 1998, service connection will not be granted on the basis that it is attributable to a veteran's use of tobacco products.  38 U.S.C.A. § 1103  (West 2014); 38 C.F.R. § 3.300 (2015).  This claim was received after June 1998, and as such the provisions of 38 U.S.C.A. § 1103  are binding.

Entitlement to service connection for the Veteran's cause of death is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


